     Case: 0:21-cv-00038-DLB Doc #: 4 Filed: 04/09/21 Page: 1 of 4 - Page ID#: 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CIVIL ACTION NO. 21-38-DLB

JUAN SANCHEZ                                                                   PETITIONER


v.                      MEMORANDUM OPINION AND ORDER


DAVID LEMASTER, WARDEN                                                       RESPONDENT

                                        *** *** *** ***

        Juan Sanchez is an inmate at the Federal Correctional Institution in Ashland,

Kentucky. Proceeding without a lawyer, Sanchez filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. (Doc. # 1). Sanchez claims that his 2012 federal

conviction for being a felon in possession of a firearm is no longer valid because of the

United States Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

This matter is now before the Court on initial screening pursuant to 28 U.S.C. § 2243.

See Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

Ultimately, Sanchez has failed to demonstrate that, in light of Rehaif, it is more likely than

not that no reasonable juror would have convicted him of being a felon in possession of

a firearm. Thus, the Court will deny Sanchez’s petition.

        In July 2012, a jury found Sanchez guilty of one count of being a felon in

possession of a firearm for conduct that occurred less than two years earlier, in August

2010. See United States v. Juan Sanchez, No. 2:10-cr-00764-CMR-1 (E.D. Penn. 2012).

During Sanchez’s trial, he stipulated that, prior to the alleged offense date, he had been

convicted of a felony in Pennsylvania state court. See id. at Doc. # 42 (stipulation of prior


                                              1
  Case: 0:21-cv-00038-DLB Doc #: 4 Filed: 04/09/21 Page: 2 of 4 - Page ID#: 20




felony conviction signed by the parties, including the defendant and his attorney).

Following Sanchez’s conviction, the trial court sentenced him to 235 months in prison.

See id. at Doc. # 68. The United States Court of Appeals for the Third Circuit affirmed

the distect court’s judgment. See id. at Doc. # 78. Sanchez later moved to vacate his

sentence pursuant to 28 U.S.C. § 2255, but the trial court denied his request for relief.

See id. at Docs. # 79 and 85.

       Sanchez now pursues relief via § 2241. Sanchez claims that his conviction for

being a felon in possession of a firearm is no longer valid because of the Supreme Court’s

decision in Rehaif, 139 S. Ct. at 2191. Thus, Sanchez asks this Court to vacate his

conviction.

       Sanchez’s petition, however, constitutes an impermissible collateral attack on his

conviction. Although a federal prisoner may challenge the legality of his conviction on

direct appeal and through a timely § 2255 motion, he generally may not do so in a § 2241

petition. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining

the distinction between a § 2255 motion and a § 2241 petition). That is because a § 2241

petition is usually only a vehicle for challenges to actions taken by prison officials that

affect the way the prisoner’s sentence is being carried out, such as computing sentence

credits or determining parole eligibility. See Terrell v. United States, 564 F.3d 442, 447

(6th Cir. 2009). Simply put, as a general matter, Sanchez cannot use a § 2241 petition

as a way of challenging his conviction.

       To be sure, there is a limited exception under which federal prisoners have been

permitted to challenge the validity of their convictions in a § 2241 petition. However, the

United States Court of Appeals for the Sixth Circuit has explained that a prisoner can only

proceed in this manner if he can establish his actual innocence by demonstrating:

                                            2
   Case: 0:21-cv-00038-DLB Doc #: 4 Filed: 04/09/21 Page: 3 of 4 - Page ID#: 21




       (1) the existence of a new interpretation of statutory law, (2) which was
       issued after the petitioner had a meaningful time to incorporate the new
       interpretation into his direct appeals or subsequent motions, (3) is
       retroactive, and (4) applies to the merits of the petition to make it more likely
       than not that no reasonable juror would have convicted him.

Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).

       Sanchez has not met all of these requirements. Even assuming, without deciding,

that the first three Wooten elements are satisfied in this case, Sanchez still has not

demonstrated that, in light of Rehaif, it is more likely than not that no reasonable juror

would have convicted him of being a felon in possession of a firearm. In Rehaif, the

Supreme Court held that the Government must prove that the defendant possessed a

firearm while being aware of his relevant status—meaning that he knew that he was a

felon, an alien unlawfully in this country, or the like. See Rehaif, 139 S. Ct. at 2194; see

also United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019) (interpreting the Supreme

Court’s holding in this manner).

       Here, Sanchez has provided no basis to conclude that a reasonable juror would

infer that he was somehow unaware that he was a felon at the time he possessed the

firearm in question. In fact, Sanchez does not discuss the substance of his trial in any

detail in his present petition. (Doc. # 1 at 4-5). Plus, if anything, Sanchez’s stipulation at

trial that he had a prior felony conviction undercuts the implication that he somehow did

not know he was a felon when he possessed the firearm. Indeed, the Sixth Circuit has

repeatedly indicated that such a “stipulation supports an inference that [the petitioner] had

the ‘requisite knowledge of his status for a § 922(g)(1) violation.’” Hunter v. Quintana,

No. 20-5084, 2020 LEXIS 32176, at *8 (6th Cir. Oct. 9, 2020) (quoting United States v.

Raymore, 965 F.3d 475, 485 (6th Cir. 2020); see also United States v. Ward, 957 F.3d

691, 695 (6th Cir. 2020) (“Although the stipulation of a prior felony does not automatically

                                              3
   Case: 0:21-cv-00038-DLB Doc #: 4 Filed: 04/09/21 Page: 4 of 4 - Page ID#: 22




establish knowledge of felony status, it is strongly suggestive of it.” (quoting United States

v. Conley, 802 F. App’x 919, 923 (6th Cir. 2020))). In short, Sanchez has not shown that

Rehaif renders him actually innocent of his § 922(g) conviction.

       Accordingly, it is ORDERED as follows:

       1.     Sanchez’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

(Doc. # 1) is DENIED;

       2.     This action is STRICKEN from the Court’s docket; and

       3.     The Court will enter a corresponding Judgment.

       This 9th day of April, 2021.




J:\DATA\ORDERS\PSO Orders\0-21-38 Sanchez Dismissing 2241 Petition.docx




                                              4
